Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-18-00642-CR

                                     Antonio Antoine BROWN,
                                             Appellant

                                                 v.

                                        The STATE of Texas,
                                              Appellee

                     From the 399th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2018CR7845
                             Honorable Frank J. Castro, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: November 21, 2018

DISMISSED

           Appellant entered into a plea bargain with the State, and pled nolo contendere to the

charged felony offense. The trial court imposed sentence in accordance with the agreement and

signed a certificate stating this “is a plea-bargain case, and the defendant has NO right of appeal.”

Appellant timely filed a notice of appeal. The clerk’s record, which includes the trial court’s Rule

25.2(a)(2) certification and a written plea bargain agreement, has been filed. See TEX. R. APP. P.

25.2(d). This court must dismiss an appeal “if a certification that shows the defendant has the right

of appeal has not been made part of the record.” Id.
                                                                                     04-18-00642-CR


       The clerk’s record establishes the punishment assessed by the court does not exceed the

punishment recommended by the prosecutor and agreed to by the defendant. See TEX. R. APP. P.

25.2(a)(2). The record also supports the trial court’s certification that appellant does not have a

right to appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding that court of

appeals should review clerk’s record to determine whether trial court’s certification is accurate).

       This court gave appellant notice that the appeal would be dismissed unless an amended

trial court certification showing appellant’s right to appeal were made part of the appellate record

within thirty days. See TEX. R. APP. P. 25.2(d), 37.1; Daniels v. State, 110 S.W.3d 174 (Tex.

App.—San Antonio 2003, order). Appellant’s counsel filed a letter informing the court that the

trial court denied appellant’s “Motion to Amend the Certification of the Defendant’s Right to

Appeal;” counsel further asserted he believes that “issues of voluntariness exist in this

circumstance.” The voluntariness of a plea, however, may not “be raised on appeal from a plea-

bargained, felony conviction.” See Cooper v. State, 45 S.W.3d 77, 82 (Tex. Crim. App. 2001)

(providing “meritorious claims of involuntary pleas may be raised by other procedures: motion for

new trial and habeas corpus”). “These procedures are not only adequate to resolve claims of

involuntary pleas, but they are superior to appeal in that the claim may be supported by information

from sources broader than the appellate record.” Id.; see also TEX. R. APP. P. 25.2(a)(2). Having

reviewed the record, we conclude appellant does not have a right to appeal. See Dears, 154 S.W.3d

at 615. We therefore dismiss this appeal. See TEX. R. APP. P. 25.2(d).

                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-